Exhibit 8.1 Significant Subsidiaries of DryShips Inc. Ship-owning Companies with Vessels in Operation Country of Organization 1. Malvina Shipping Company Limited Malta 2. Samsara Shipping Company Limited Malta 3. Borsari Shipping Company Limited Malta 4. Fabiana Navigation Company Limited Malta 5. Karmen Shipping Company Limited Malta 6. Thelma Shipping Company Limited Malta 7. Celine Shipping Company Limited Malta 8. Tempo Marine Co. Marshall Islands 9. Star Record Owning Company Limited Marshall Islands Argo Owning Company Limited Marshall Islands Rea Owning Company Limited Marshall Islands Dione Owning Company Limited Marshall Islands Phoebe Owning Company Limited Marshall Islands Uranus Owning Company Limited Marshall Islands Selene Owning Company Limited Marshall Islands Tethys Owning Company Limited Marshall Islands Ioli Owning Company Limited Marshall Islands Iason Owning Company Limited Marshall Islands Team up Owning Company Limited Marshall Islands Iokasti Owning Company Limited Marshall Islands Boone Star Owners Inc. Marshall Islands Norwalk Star Owners Inc. Marshall Islands Dalian Star Owners Inc. Marshall Islands Aegean Traders Inc. Marshall Islands Cretan Traders Inc. Marshall Islands Roscoe Marine Ltd. Marshall Islands Ialysos Owning Company Limited Marshall Islands Pergamos Owning Company Limited Marshall Islands Amathus Owning Company Limited Marshall Islands Olympian Zeus Owners Inc. Marshall Islands OlympianApollo Owners Inc. Marshall Islands Olympian Hera Owners Inc. Marshall Islands Ship-owning Companies with Vessels in Operation Country of Organization Olympian Poseidon Owners Inc. Marshall Islands Olympian Demeter Owners Inc. Marshall Islands Oceanenergy Owners Limited Marshall Islands Oceantrade Owners Limited Marshall Islands Oceanwave Owners Limited Marshall Islands Oceanrunner Owners Limited Marshall Islands Oceanfire Owners Inc. Marshall Islands Olympian Athena Owners Inc. Marshall Islands Olympian Dionysus Owners Inc. Marshall Islands Olympian Artemis Owners Inc. Marshall Islands Olympian Ares Owners Inc. Marshall Islands Olympian Aphrodite Owners Inc. Marshall Islands Oceanview Owners Limited Liberia Ship-buying Companies of Vessels under Construction Country of Organization Symi Owners Inc. Marshall Islands Kalymnos Owners Inc. Marshall Islands Echo Owning Company Limited Marshall Islands Caerus Owning Company Limited Marshall Islands Litae Owning Company Limited Marshall Islands Tyche Owning Company Limited Marshall Islands Oceansurf Owners Limited Liberia Oceancentury Owners Limited Liberia Amazon Owning Company Limited Marshall Islands Pacifai Owning Company Limited Marshall Islands Ship-owning Companies with Vessels Lost, Sold or Canceled Country of Organization Monteagle Shipping SA Marshall Islands IktinosOwningCompanyLimited Marshall Islands Kallikrates Owning Company Limited Marshall Islands Faedon Shareholders Limited Marshall Islands Lansat Shipping Company Limited Malta Thassos Traders Inc Marshall Islands Milos Traders Inc. Marshall Islands Sifnos Traders Inc. Marshall Islands Ship-owning Companies with Vessels in Operation Country of Organization Tinos Traders Inc . Marshall Islands Annapolis Shipping Company . Malta Tolan Shipping Company Limited. Malta Felicia Navigation Company Limited. Malta Zatac Shipping Company Limited Malta Atlas Owning Company Limited Marshall Islands Maternal Owning Company Limited) Marshall Islands Royerton Shipping Company Limited Malta Lancat Shipping Company Limited Malta Paternal Owning Company Limited Marshall Islands Fago Shipping Company Limited Malta Hydrogen Shipping Company Limited Malta Madras Shipping Company Limited Malta Seaventure Shipping Limited Marshall Islands Classical Owning Company Limited Marshall Islands Oxygen Shipping Company Limited Malta Human Owning Company Limited Marshall Islands Helium Shipping Company Limited Malta Blueberry Shipping Company Limited Malta Platan Shipping Company Limited Malta Silicon Shipping Company Limited Malta Callicles Challenge Inc. Marshall Islands Antiphon Challenge Inc. Marshall Islands Cratylus Challenge Inc. Marshall Islands Protagoras Challenge Inc. Marshall Islands Lycophron Challenge Inc. Marshall Islands Thrasymachus Challenge Inc. Marshall Islands Hippias Challenge Inc. Marshall Islands Prodicus Challenge Inc. Marshall Islands Gorgias Challenge Inc. Marshall Islands Kerkyra Traders Inc. Marshall Islands Arleta Navigation Company Limited Malta Iguana Shipping Company Limited Malta Ship-owning Companies with Vessels in Operation Country of Organization Lotis Traders Inc. Marshall Islands Mandarin Shareholdings Limited Marshall Islands Mensa Shareholdings Limited Marshall Islands Belulu Shareholders Limited Marshall Islands Oceanship Owners Limited Marshall Islands Oceanwealth Owners Limited Marshall Islands Oceanventure Owners Limited Marshall Islands Oceanresources Owners Limited Marshall Islands Oceanstrength Owners Limited Marshall Islands Oceanprime Owners Limited Marshall Islands Oceanclarity Owners Limited Marshall Islands Oceanfighter Owners Inc. Marshall Islands Ocean Faith Owners Inc. Marshall Islands Ocean Blue Spirit Owners Inc. Marshall Islands Kifissia Star Owners Inc. Marshall Islands Selma Shipping Company Limited Malta Farat Shipping Company Limited Malta Onil Shipping Company Limited Malta Gaia Owning Company Limited Marshall Islands Kronos Owning Company Limited Marshall Islands Trojan Maritime Co. Marshall Islands Orpheus Owning Company Limited Marshall Islands NT LLC Investors Ltd. Marshall Islands Ionian Traders Inc. Marshall Islands Oceanprime Owners Limited Marshall Islands Olympian Hephaestus Owners Inc. Marshall Islands Olympian Hermes Owners Inc. Marshall Islands Subsidiaries of Ocean Rig UDW Inc. Country of Organization Ocean Rig UDW Inc (formerly Primelead Shareholders Inc) Marshall Islands Ocean Rig AS Norway Ocean Rig UK Ltd United Kingdom Ocean Rig Ltd United Kingdom Ship-owning Companies with Vessels in Operation Country of Organization Ocean Rig Ghana Ltd Ghana Ocean Rig Canada Inc. Canada Ocean Rig North Sea AS Norway Ocean Rig 1 Shareholders Inc. Marshall Islands OceanRig 2 Shareholders Inc. Marshall Islands Drill Rigs Holdings Inc. Marshall Islands Drillships Investment Inc. Marshall Islands Drillships Holdings Inc. Marshall Islands Kithira Shareholders Inc. Marshall Islands Skopelos Shareholders Inc. Marshall Islands Drillship Hydra Shareholders Inc. Marshall Islands Drillship Paros Shareholders Inc. Marshall Islands Ocean Rig Operations Inc. Marshall Islands Primelead Limited Cyprus Ocean Rig Black Sea Operations BV The Netherlands Ocean Rig Drilling Operations Cooperatief U.A The Netherlands Ocean Rig Black Sea Cooperatief U.A The Netherlands Ocean Rig Deep Water Drilling Ltd. Nigeria Ocean Rig Drilling Operations B.V. Netherlands Ocean Rig 1 Inc. Marshall Islands Ocean Rig 2 Inc. Marshall Islands Drillship Hydra Owners Inc Marshall Islands Drillship Paros Owners Inc. Marshall Islands Drillship Kithira Owners Inc. Marshall Islands Drillship Skopelos Owners Inc. Marshall Islands Algarve Finance Ltd. Marshall Islands Alley Finance Ltd. Marshall Islands Drillship Skiathos Shareholders Inc. Marshall Islands Drillship Skyros Shareholders Inc. Marshall Islands Drillship Kythnos Shareholders Inc. Marshall Islands Drillship Skiathos Owners Inc. Marshall Islands Drillship Skyros Owners Inc. Marshall Islands Drillship Kythnos Owners Inc. Marshall Islands Ship-owning Companies with Vessels in Operation Country of Organization Ocean Rig 1 Greenland Operations Inc. Marshall Islands Ocean Rig Corcovado Greenland Operations Inc. Marshall Islands Ocean Rig Olympia Ghana Operations Limited Ghana Ocean Rig Poseidon Operations Inc. (formerly Tanzania Operations Inc.) Marshall Islands Ocean Rig Do Brasil Serviços De Petroleo Ltda. Brazil Ocean Rig Falkland Operations Inc. Marshall Islands Drill Rigs Operations Inc. Marshall Islands Ocean Rig Olympia Brasil Operations Cooperatief UA The Netherlands Ocean Rig Olympia Brasil Operations B.V. The Netherlands Drillships Holdings Operations Inc. Marshall Islands Drillships Investment Operations Inc. Marshall Islands Ocean Rig Rio de Janeiro Serviços de Petroleo Ltda. Brazil Ocean Rig Drilling Do Brasil Serviços de Petroleo Ltda. Brazil Ocean Rig Offshore Management Ltd. Jersey Ocean Rig Brasil Cooperatief UA The Netherlands Ocean Rig Brasil B.V. The Netherlands Ocean Rig Angola Operations Inc. Marshall Islands Ocean Rig EG Operations Inc. Marshall Islands Ocean Rig Norway Operations Inc. Marshall Islands Ocean Rig UDW LLC Delaware Ocean Rig Global Chartering Inc. Marshall Islands Ocean Rig Namibia Operations Inc. Marshall Islands Drillships Ocean Ventures Inc. Marshall Islands Drillships Ocean Ventures Operations Inc. Marshall Islands Ocean Rig Block 33 Brasil Cooperatief U.A. Brazil Ocean Rig Block 33 Brasil BV Brazil Ocean Rig Cuanza Operations Inc. Marshall Islands Olympia Rig Angola Holding, SA Angola Olympia Rig Angola, Limitada Angola Ocean Rig Liberia Operations Inc. Marshall Islands Ocean Rig West Africa Operations Inc. Marshall Islands Drillship Alonissos Owners Inc. Marshall Islands Drillship Alonissos Shareholders Inc. Marshall Islands Ship-owning Companies with Vessels in Operation Country of Organization Eastern Med Consultants Inc. Marshall Islands Ocean Rig Management Inc. Marshall Islands Ocean Rig Cunene Operations Inc. Marshall Islands Ocean Rig Cubango Operations Inc. Marshall Islands Ocean Rig Gabon Operations Inc. Marshall Islands Ocean Rig Ireland Operations Inc. Marshall Islands Other Companies Country of Organization Wealth Management Inc. Marshall Islands Pounta Traders Inc. Marshall Islands Sunlight Shipholding One Inc. Marshall Islands Ialysos Shareholders Limited Marshall Islands DryShips Partners LP Marshall Islands DRYS GP LLC Marshall Islands 206.O OceanFreight Inc. Marshall Islands
